                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


MOHAWK SPRING DIVISION OF MW
INDUSTRIES, INC.,

             Plaintiff,                        Case No. 17-cv-9227

             v.                                Judge John Robert Blakey

ZD INTEGRATED CIRCUITS, INC.,

             Defendant.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Mohawk Spring Division of MW Industries, Inc., a manufacturer of

springs and wires, sued ZD Integrated Circuits, Inc. (ZDI), a seller and distributer,

for failing to make payments under a supply agreement (the Supply Agreement).

[25]. Plaintiff brings a two-count complaint: Count I alleges that Defendant breached

the Supply Agreement; Count II alleges, in the alternative, that Defendant was

unjustly enriched by selling Plaintiff’s products without paying Plaintiff for them. Id.

The parties have cross-moved for summary judgment on Plaintiff’s claims. For the

reasons explained below, this Court grants Plaintiff’s motion [32] and denies

Defendant’s motion [30].

I.    Background

      The facts in this section come from Defendant’s statement of undisputed facts

[31] and Plaintiff’s statement of undisputed facts [33].




                                           1
      As a preliminary matter, this Court has broad discretion to enforce the local

rules governing summary judgment. See, e.g., Petty v. City of Chicago, 754 F.3d 416,

420 (7th Cir. 2014); Benuzzi v. Bd. of Educ. of Chi., 647 F.3d 652, 655 (7th Cir. 2011).

Under the local rules, a party’s responses to the other party’s statements of fact must

contain “specific references” to record evidence to justify any denial.       Local R.

56.1(b)(3); see also Malec v. Sanford, 191 F.R.D. 581, 584 (N.D. Ill. 2000). Failure to

respond to a statement results in the district court admitting the uncontroverted

statement as true. Raymond v. Ameritech Corp., 442 F.3d 600, 608 (7th Cir. 2006).

      Here, Defendant has failed to respond to paragraphs 1–6, 8–10, 12–22, 24–31,

34, and 38–52 of Plaintiff’s statement of facts. Compare [33] with [35]. Thus, this

Court deems those facts admitted.

      A.     The Parties

      Defendant is a Florida corporation that brokers technical parts and

components and provides supply chain services to manufacturers. [31] ¶ 1. Craig

Zurman identifies himself as Defendant’s sole director and officer. Id. ¶ 4. Plaintiff

manufactures and sells various types of springs and wire forms. Id. ¶ 2.

      In May 2016, Plaintiff’s customer—Engineer Controls International, LLC

(ECI)—announced a new supply chain initiative and engaged Defendant to act as a

middle-man between it and Plaintiff. [33] ¶ 8. Pursuant to that initiative, ECI

required that Defendant source products from Plaintiff for ultimate sale to ECI. Id.

      B.     Trexler

      ECI introduced Plaintiff to Defendant’s representative Eddie Trexler. Id. ¶ 11.

Although Trexler was Defendant’s General Sales Manager, Plaintiff initially

                                           2
understood Trexler to be Defendant’s President. Id. ¶¶ 11, 19. In July 2016, Plaintiff

began working with Trexler to fulfill ECI’s orders. Id. ¶ 10.

      Throughout the parties’ relationship, Trexler made all decisions and issued all

directives on behalf of Defendant. Id. ¶ 13. Plaintiff’s only other contacts with

Defendant were Defendant’s warehouse staff and Claudia Walker, Trexler’s

assistant. Id. ¶ 14. Plaintiff never met, spoke with, or was even aware of Craig

Zurman. Id.

      And, although Trexler spoke periodically with Zurman, Zurman allowed

Trexler to manage his accounts, including—primarily—Defendant’s relationships

with Plaintiff and ECI. Id. ¶ 23. Trexler did not submit sales, orders, or payments

to Zurman for approval; rather, Trexler made payments and issued wire transfers on

his own. Id. ¶ 24. Trexler also managed and directed all aspects of product purchases

and sales between Plaintiff and ECI, including pricing, shipping, delivery, managing

the inspection of products, negotiating product specifications between ECI and

Plaintiff, and managing purchase orders and invoices. Id. ¶ 27.

      Moreover, Zurman admitted that he never had any contact with Plaintiff;

instead, he “entrusted” the relationship with Plaintiff to Trexler. Id. ¶ 34; [33-5] at

19. And, from Plaintiff’s perspective and course of dealing, Trexler remained in

charge of Defendant’s relationship with Plaintiff. [33-1] at 3.

      C.      Defendant Falls Behind On Payments To Plaintiff

      In August 2017, Plaintiff contacted Trexler because Defendant was

significantly past due on payments it owed to Plaintiff. [33] ¶ 29; [33-1] at 3. At that

time, Defendant owed Plaintiff approximately $1.1 million, and it was 60 days
                                           3
overdue. [33] ¶ 29. Plaintiff requested immediate payment and informed Trexler

that it intended to withhold future shipments until Defendant paid the past due

balance. Id. ¶ 30.

      Trexler then called Zurman, informing him that Defendant was in arrears and

that Plaintiff would not ship additional products unless Defendant began payment.

[31] ¶ 12. Zurman instructed Trexler to discuss a repayment plan with Plaintiff, id.

¶ 13, and agreed to Trexler’s suggestion to pay Plaintiff $200,000 to put an end to

Plaintiff’s shipping hold, [33-5] at 21. Zurman never spoke with Plaintiff directly

about Defendant’s arrearage; rather, he “entrusted” the parties’ relationship to

Trexler and, to that end, told Trexler to “fix it.” Id.

      Plaintiff and Trexler then negotiated payment schedules to address the past

due balance; eventually, the parties agreed to a payment schedule, and Defendant

resumed payments. [33] ¶ 31.

      C.     The Parties Execute The Supply Agreement

      The parties next entered into the Supply Agreement, which finalized

Defendant’s payment terms and set forth the terms and conditions for future sales.

Id. ¶ 35; [33-4]. The Supply Agreement had an August 25, 2017 effective date, and

the parties’ representatives signed it on September 7, 2017.   Id. Zurman testified

that he had no knowledge of the Supply Agreement until this lawsuit and that he

fired Trexler upon learning of both. [31] ¶¶ 15, 17.

      The relevant provisions of the Supply Agreement are as follows.

      Section 3.04(a) of the Supply Agreement provides:



                                            4
       Buyer acknowledges and agrees that, as of the Effective Date, Buyer is
       past due on payments to Supplier in an aggregate amount of $1,064,000
       (the “Past Due Amount”). The Parties acknowledge and agree that the
       Past Due Amount, along with the invoice amounts reflected on Exhibit
       B attached hereto (collectively, such aggregate invoice amounts together
       with the Past Due Amount, the “Paydown Amount”), shall be due and
       payable in accordance with the payment schedule set forth on Exhibit
       B.

[33-4] at 5.

       In addition, Section 3.04(d) entitles Plaintiff to interest, costs, and attorney’s

fees for any late payments:

       Buyer shall make all payments hereunder by wire transfer or check and
       in US dollars. Buyer shall pay interest on all late payments at the lesser
       of the rate of 1.5% per month or the highest rate permissible under
       applicable law, calculated daily and compounded monthly. Buyer shall
       reimburse Supplier for all costs incurred in collecting any late payments,
       including, without limitation, attorneys’ fees. In addition to all other
       remedies available under this Agreement or at law (which Supplier does
       not waive by the exercise of any rights hereunder), Supplier shall be
       entitled to suspend the delivery of any Products if Buyer fails to pay any
       amounts due and payable by reason of any set-off of any claim or dispute
       with Supplier, whether relating to Supplier’s breach, bankruptcy or
       otherwise.

Id.

       Section 4.02 of the Supply Agreement provides termination rights:

       In addition to any remedies that may be provided under this Agreement
       or applicable law, Supplier may terminate this Agreement and/or any or
       all Purchase Orders, in whole or in part, with immediate effect upon
       written notice to Buyer, if Buyer:
       (a) fails to pay any amount when due under this Agreement;
       (b) has not otherwise performed or complied with this Agreement, in
       whole or in part;
       (c) fails to provide Supplier, within a commercially reasonable time after
       Supplier’s request (but in no case exceeding five (5) days after such
       request), with adequate and reasonable assurance of Buyer’s financial
       capability to perform timely all of Buyer’s obligations under this
       Agreement; or

                                           5
      (d) becomes insolvent, files a petition for bankruptcy or commences or
      has commenced against it proceedings relating to bankruptcy,
      receivership, reorganization or assignment for the benefit of creditors.

Id. at 5–6.

      Finally, Exhibit B of the Supply Agreement sets forth a payment schedule,

pursuant to which Defendant agreed to make weekly payments to Plaintiff from

August 25, 2017 through December 15, 2017. Id. at 18.

      While Plaintiff performed under the Supply Agreement by sending product

shipments, [33] ¶ 44, Defendant made only two weekly payments, id. ¶ 42. In

November 2017, Plaintiff’s representatives visited Defendant’s office to discuss and

potentially resolve the past due balance owed; the parties, however, did not reach

resolution at that time. Id. ¶ 45. A few weeks later, Plaintiff accepted the return of

$250,000 worth of inventory Plaintiff previously sold to Defendant to reduce

Defendant’s obligation. Id. ¶ 46.

      On December 6, 2017, Plaintiff sent Defendant a termination letter pursuant

to Section 4.02 of the Supply Agreement, therein terminating the Supply Agreement.

Id. ¶ 48. Defendant owes $960,284.04 under the Supply Agreement. Id. ¶ 50.

II.   Legal Standard

      Summary judgment is proper where there is “no dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment has the

burden of establishing that there is no genuine dispute as to any material fact. See
                                          6
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       In determining whether a genuine issue of material fact exists, this Court must

construe all facts and reasonable inferences in the light most favorable to the non-

moving party. See CTL ex rel. Trebatoski v. Ashland Sch. Dist., 743 F.3d 524, 528

(7th Cir. 2014). The non-moving party has the burden of identifying the evidence

creating an issue of fact. Harney v. Speedway SuperAmerica, LLC, 526 F.3d 1099,

1104 (7th Cir. 2008). To satisfy that burden, the non-moving party “must do more

than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

Thus, a mere “scintilla of evidence” supporting the non-movant’s position does not

suffice; “there must be evidence on which the jury could reasonably find” for the non-

moving party. Anderson, 477 U.S. at 252.

       Cross-motions for summary judgment “do not waive the right to trial;” rather,

this Court “treats the motions separately in determining whether judgment should

be entered in accordance with Rule 56.” Marcatante v. City of Chicago, Ill., 657 F.3d

433, 438–39 (7th Cir. 2011).

III.   Analysis

       The parties cross-move for summary judgment on Plaintiff’s breach of contract

and unjust enrichment claims. [30] [32].

       A.    Count I: Breach of Contract

             1.     Governing Law

       Before turning to the merits of the parties’ arguments, this Court first

determines what substantive law applies to Plaintiff’s breach of contract claim.

                                           7
Federal courts sitting in diversity apply the choice-of-law rules of the state in which

they sit. Dobbs v. DePuy Orthopedics, Inc., 842 F.3d 1045, 1048 (7th Cir. 2016).

Illinois “respects a contract’s choice-of-law clause as long as the contract is valid and

the law chosen is not contrary to Illinois’s fundamental public policy.” Thomas v.

Guardsmark, Inc., 381 F.3d 701, 705 (7th Cir. 2004).

      The parties do not dispute that the Supply Agreement contains an Illinois

choice-of-law clause, which provides:

      All matters arising out of or relating to this Agreement are governed by
      and construed in accordance with the internal laws of the State of
      Illinois without giving effect to any choice or conflict of law provision or
      rule . . . that would cause the application of the laws of any jurisdiction
      other than those of such State.

[33-4] at 8. Relying upon this clause, Plaintiff argues that Illinois law applies to the

parties’ dispute. [37] at 4–5.

      Defendant, on the other hand, argues that the Supply Agreement is invalid,

rendering the choice-of-law clause inapplicable. [30] at 3–5. Defendant urges instead

that Florida law applies because it is incorporated there. [40] at 2–3.

      This Court, however, need not decide this issue, because Defendant fails to

identify any conflict between the two states’ relevant laws.          To the contrary,

Defendant expressly asserts that there “is no material difference between Florida and

Illinois law.” See id. at 2. Where the parties have not identified a conflict of law

affecting the issues in a case, a district court sitting in diversity applies the

substantive laws of the forum state—here, Illinois. See Spitz v. Proven Winners N.

Am., LLC, 759 F.3d 724, 729 (7th Cir. 2014) (instructing that a “choice-of-law



                                           8
determination is required only when the [party seeking a choice-of-law

determination] has established an actual conflict between state laws.”) (quoting

Bridgeview Health Care Ctr., Ltd. v. State Farm Fire & Cas. Co., 10 N.E.3d 902, 905

(Ill. 2014)); Gould v. Artisoft, Inc., 1 F.3d 544, 549 n.7 (7th Cir. 1993) (“Where the

parties have not identified a conflict between the two bodies of state law that might

apply to their dispute, we will apply the law of the forum state—here, Illinois.”). This

Court thus applies Illinois law to the parties’ contract dispute.

             2.     Agency Principles

      Plaintiff alleges that Defendant breached the Supply Agreement by failing to

make payments, as set forth in Section 3.04 and Exhibit B. [25] ¶¶ 28–33. The

parties’ sole dispute is whether Plaintiff can prove the existence of a valid and

enforceable contract, as it must under Illinois law. See Spitz, 759 F.3d at 730 (to

prevail on a breach of contract claim under Illinois law, the plaintiff must establish,

among other things, “the existence of a valid and enforceable contract”) (quoting

Lindy Lu LLC v. Ill. Cent. R.R. Co., 984 N.E.2d 1171, 1175 (Ill. App. Ct. 2013)). As

noted above, Defendant argues that the Supply Agreement is invalid, contending that

Trexler did not have authority to bind Defendant to it. [30] at 3–5.

      Under Illinois law, a party executing a contract without authority renders the

contract void ab initio. Siena at Old Orchard Condo. Ass’n v. Siena at Old Orchard,

L.L.C., 75 N.E.3d 420, 442 (Ill. App. Ct. 2017). To bind a principal, an agent must

have either actual or apparent authority, or the principal must ratify the agent’s

unauthorized actions. NECA-IBEW Rockford Local Union 364 Health & Welfare



                                           9
Fund v. A & A Drug Co., 736 F.3d 1054, 1058–59 (7th Cir. 2013); Anetsberger v. Metro.

Life Ins. Co., 14 F.3d 1226, 1234 (7th Cir. 1994).

      Apparent authority “arises when a ‘principal creates, by its words or conduct,

the reasonable impression in a third party that the agent has the authority to

perform a certain act on its behalf.’” NECA-IBEW, 736 F.3d at 1059 (quoting Opp v.

Wheaton Van Lines, Inc., 231 F.3d 1060, 1065 (7th Cir. 2000)). Accordingly, when a

“principal has created the appearance that someone is his or her agent, and an

innocent third party has reasonably relied on the apparent agency and been harmed

as a result, the apparent principal should not be permitted to deny the agency.”

Jacobs v. Yellow Cab Affiliation, Inc., 73 N.E.3d 1220, 1235 (Ill. App. Ct. 2017). An

agent’s apparent authority “may be presumed from silence of the alleged principals

when they knowingly allow another to act for them as their agent.” Mateyka v.

Schroeder, 504 N.E.2d 1289, 1295 (Ill. App. Ct. 1987).

      Plaintiff bears the burden to prove apparent authority by establishing that: (1)

Defendant consented to or knowingly acquiesced in Trexler’s exercise of authority; (2)

Plaintiff reasonably concluded, based upon the actions of Defendant and Trexler, that

Trexler was Defendant’s agent; and (3) Plaintiff justifiably relied upon Trexler’s

apparent authority to its detriment. Career Concepts, Inc. v. Synergy, Inc., 865

N.E.2d 385, 393 (Ill. App. Ct. 2007). Although the existence and scope of apparent

authority is usually a question of fact, courts may summarily decide the issue where

“the parties’ relationship is clear” from the record. Loncarevic & Assocs., Inc. v.

Stanley Foam Corp., 72 N.E.3d 798, 807 (Ill. App. Ct. 2017).



                                          10
      Only the words or conduct of the principal, not the agent, establish an agent’s

authority. Opp, 231 F.3d at 1064; Zahl v. Krupa, 850 N.E.2d 304, 312 (Ill. App. Ct.

2006). Where, as here, a corporation is the alleged principal, “it only acts through

persons—e.g., its officers and directors.” Zahl, 860 N.E.2d at 312.

             3.     Trexler’s Apparent Authority Binds Defendant

      The parties dispute whether Trexler had apparent authority to bind Defendant

to the Supply Agreement. Specifically, Plaintiff argues that Trexler had authority to

bind Defendant because, among other things, Trexler ran all aspects of Defendant’s

business with Plaintiff.   [39] at 9.     On the other hand, Defendant attempts to

minimize Trexler’s role, contending that he lacked any authority because he merely

“managed the normal operations of purchasing products from [Plaintiff] and then

selling them to ECI.” [30] at 4.

      Viewing the record, this Court finds that the evidence squarely supports

Plaintiff’s characterization.   Trexler made all decisions relating to the parties’

business on behalf of Defendant, including managing and directing product

purchases and sales. [33] ¶¶ 13, 27. In contrast, Zurman, Defendant’s sole director

and officer, chose to have little involvement with Plaintiff; in fact, he admitted that

he never had any contact with Plaintiff. Id. ¶¶ 4, 34. It comes as no surprise that,

from Plaintiff’s perspective, Trexler remained in charge of the parties’ relationship,

because: (1) Plaintiff at first believed that Trexler was Defendant’s president; and (2)

Plaintiff’s only other contacts with Defendant were its warehouse staff and Trexler’s

assistant. [33-1] at 3; [33] ¶¶ 11, 14.



                                           11
      And, in August 2017, when Defendant fell behind on payments to Plaintiff,

Zurman continued to stand by and permit Trexler to resolve the issue. When Trexler

alerted Zurman to the arrears, Zurman chose not to handle the issue himself, and

instead instructed Trexler to discuss a repayment plan with Plaintiff and promptly

pay $200,000 to end the shipping hold. [31] ¶¶ 12–13. Zurman himself admitted that

he “entrusted” the relationship with Plaintiff to Trexler, and therefore told Trexler to

“fix” the payment issue. [33-5] at 21.

      In short, consistent with his delegation of broad authority to Trexler to manage

the parties’ relationship, Zurman chose to silently stand by and permit Trexler to

“fix” Defendant’s payment arrears once Trexler so alerted him in August 2017. As a

natural result of that delegation, Trexler entered into the Supply Agreement, which

set forth a payment plan that—by all accounts—intended to “fix” the arrears. Illinois

supports this Court’s finding of apparent authority under these circumstances. See,

e.g., Loncarevic, 72 N.E.3d at 808 (affirming finding of apparent authority where the

defendant’s president gave its employee “broad authority” to do “what he thought was

best,” while he chose to “silently stand by and permit” the employee to perform his

duties); Lundberg v. Church Farm, Inc., 502 N.E.2d 806, 813 (Ill. App. Ct. 1986)

(apparent authority existed where the corporation’s owner placed its employee in a

“managerial position giving him complete control of [the corporation] and its dealings

with the public”).

      In finding that Trexler had apparent authority to bind Defendant to the Supply

Agreement, this Court rejects Defendant’s arguments to the contrary. Defendant



                                          12
primarily argues that Plaintiff had an affirmative duty to confirm Trexler’s authority

to enter into the Supply Agreement. See [40] at 4–5. And, if Plaintiff had done that,

so the argument goes, it would have discovered that Zurman had not authorized

Trexler to enter into the Supply Agreement. Id.

      But the sole case upon which Defendant relies is distinguishable. See id.

(citing Sphere Drake Ins. Ltd. v. All Am. Life Ins. Co., 300 F. Supp. 2d 606 (N.D. Ill.

2003)).   In Sphere Drake, the district court held that, where a reinsurance

intermediary possessed knowledge that a reinsurer’s purported agent had a premium

limit of $7 million, that knowledge triggered its duty to inquire as to the extent of the

purported agent’s authority when the agent attempted to exceed the premium limit

in issuing retrocession. Id. at 618–19. The intermediary there, however, had actual

knowledge that the reinsurer’s purported agent did not have authority to exceed the

premium limit. Id. Therefore, the intermediary had a duty to make a “reasonable

inquiry to ensure that there is authority.” Id. at 618.

      Here, in contrast to Sphere Drake, the record is devoid of any evidence

indicating that Plaintiff knew—or had any reason to know—that Trexler lacked the

authority to bind Defendant to the Supply Agreement. To the contrary, because

Zurman gave Trexler carte blanche to manage the parties’ relationship, including

Defendant’s payment arrears, Plaintiff had no reason to question that Trexler

possessed the authority to bind Defendant to the Supply Agreement.

      Defendant also argues that Plaintiff cannot establish apparent authority

because it cannot point to a single representation from Zurman to Plaintiff. [36] at



                                           13
6. This Court similarly finds no merit to this argument because Illinois law does not

require proof of an express representation; rather, apparent authority can arise

where a principal “creates, by its words or conduct, the reasonable impression that

the agent has the authority to perform a certain act on its behalf.” Weil, 577 N.E.2d

at 1350 (emphasis added).             Here, Zurman created the reasonable impression—

through its conduct in ceding all managerial control of the parties’ relationship to

Trexler—that Trexler had the authority to execute the Supply Agreement on

Defendant’s behalf. 1

                3.      Defendant Breached The Supply Agreement

        Because this Court finds as a matter of law that Trexler had authority to enter

into the Supply Agreement, it next addresses whether that finding entitles Plaintiff

to judgment on its breach of contract claim. To prevail on that claim, Plaintiff “must

establish the existence of a valid and enforceable contract, plaintiff’s performance,

defendant’s breach of the terms of the contract, and damages resulting from the

breach.” Spitz, 759 F.3d at 730 (quoting Lindy Lu, 984 N.E.2d at 1175).

        This Court finds that Plaintiff meets its burden. For the reasons stated above,

this Court rejects Defendant’s position that the Supply Agreement is invalid.

Further, Defendant fails to contest any other elements, and the undisputed facts

confirm that Plaintiff has carried its burden of proving them: Plaintiff performed

under the Supply Agreement by delivering products, [33] ¶ 44; Defendant breached



1The parties also dispute whether Trexler had actual authority to enter into the Supply Agreement.
See, e.g., [36] at 3–4; [39] at 4–7. Because this Court finds as a matter of law that Trexler had apparent
authority, it need not reach the merits of the parties’ arguments on this point.

                                                   14
the Supply Agreement by failing to make all but two payments, id. ¶ 42; [33-4] at 18;

and Defendant’s failure to pay financially damaged Plaintiff, [33] ¶ 50. This Court

thus grants summary judgment to Plaintiff on its breach of contract claim.

       B.      Count II: Unjust Enrichment

       In Illinois, unjust enrichment is “based upon an implied contract; where there

is a specific contract that governs the relationship of the parties, the doctrine has no

application.” Blythe Holdings, Inc. v. DeAngelis, 750 F.3d 653, 658 (7th Cir. 2014)

(quoting People ex rel. Hartigan v. E & E Hauling, Inc., 607 N.E.2d 165, 177 (Ill.

1992)). 2

       Because this Court finds that Plaintiff is entitled to summary judgment on its

breach of contract action, it necessarily finds that Plaintiff’s unjust enrichment

claim—which, as Plaintiff concedes, is pled in the alternative, [34] at 14–16—has no

application. This Court thus dismisses Plaintiff’s unjust enrichment claim as moot.

IV.    Conclusion

       For the reasons explained above, this Court grants Plaintiff’s motion for

summary judgment [32] and denies Defendant’s motion for summary judgment [30].

       Judgment will enter in Plaintiff’s favor in the amount of $960,284.04, plus

interest, calculated consistent with the Supply Agreement. The parties shall meet

and confer and file a joint status report within 7 days of this order, providing the

exact amount of interest to which Plaintiff is entitled under the Supply Agreement.




2 The parties agree that Illinois law applies to Plaintiff’s unjust enrichment claim. See [30] at 5–6;
[34] at 14–16.

                                                 15
Plaintiff shall additionally comply with Local Rules 54.1 and 54.3 on its petitions

for costs and fees. All other dates and deadlines are stricken. Civil case terminated.


Dated: December 10, 2018

                                              Entered:


                                              ____________________________
                                              John Robert Blakey
                                              United States District Judge




                                         16
